Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2015-H-0078)

Complainant
v.

132 Third, LLC / Gitaben Patel
d/b/a Third Ave Grocery / 132 Third Avenue,

Respondent.
Docket No. C-15-879
Decision No. CR3691

Date: March 6, 2015

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an administrative
complaint on Respondent, 132 Third, LLC / Gitaben Patel d/b/a Third Ave Grocery / 132
Third Avenue, at 132 Third Avenue, Halethorpe, Maryland 21227, and by filing a copy
of the complaint with the Food and Drug Administration’s (FDA) Division of Dockets
Management. The complaint alleges that Third Ave Grocery / 132 Third Avenue
impermissibly sold cigarettes to minors and failed to verify, by means of photo
identification containing a date of birth, that a cigarette purchaser was 18 years of age or
older, thereby violating the Federal Food, Drug, and Cosmetic Act (Act), 21 U.S.C.

§ 301 et seq., and its implementing regulations, 21 C.F.R. pt. 1140. CTP seeks to impose
a $500 civil money penalty against Respondent Third Ave Grocery / 132 Third Avenue.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on January 14, 2015, CTP served the
complaint on Respondent Third Ave Grocery / 132 Third Avenue by United Parcel
Service. In the complaint and accompanying cover letter, CTP explained that, within
30 days, Respondent should pay the penalty, file an answer, or request an extension of
time in which to file an answer. CTP warned Respondent that, if it failed to take one of
these actions within 30 days, the Administrative Law Judge could, pursuant to 21 C.F.R.
§ 17.11, issue an initial decision ordering it to pay the full amount of the proposed
penalty.

Respondent Third Ave Grocery / 132 Third Avenue has neither filed an answer within the
time prescribed, nor requested an extension of time within which to file an answer.
Pursuant to 21 C.F.R. § 17.11, I assume that the facts alleged in the complaint (but not its
conclusory statements) are true. Specifically:

e At approximately 2:54 p.m. on February 7, 2014, at Respondent’s business
establishment, 132 Third Avenue, Halethorpe, Maryland 21227, an
FDA-commissioned inspector observed Respondent’s staff selling a package of
Newport Box cigarettes to a person younger than 18 years of age;

e Ina warning letter dated April 24, 2014, CTP informed Respondent of the
inspector’s February 7, 2014 observation, and that such action violates federal law,
21 C.F.R. § 1140.14(a). The letter further warned that Respondent’s failure to
correct its violation could result in a civil money penalty or other regulatory
action;

e At approximately 3:55 p.m. on July 29, 2014, at Respondent’s business
establishment, 132 Third Avenue, Halethorpe, Maryland 21227,
FDA-commissioned inspectors documented Respondent’s staff selling a package
of Newport Box cigarettes to a person younger than 18 years of age. The
inspectors also documented that staff failed to verify, by means of photographic
identification containing a date of birth, that the purchaser was 18 years of age or
older.

These facts establish the liability of Respondent Third Ave Grocery / 132 Third Avenue
under the Act. The Act prohibits misbranding of a tobacco product. 21 U.S.C. § 331(k).
A tobacco product is misbranded if sold or distributed in violation of regulations issued
under section 906(d) of the Act. 21 U.S.C. § 387f(d); see 21 U.S.C. § 387c(a)(7)(B); 21
C.F.R. § 1140.1(b). The Secretary of the U.S. Department of Health and Human Services
issued the regulations at 21 C.F.R. pt. 1140 under section 906(d) of the Act. 21 U.S.C.

§ 387a-1; see 21 U.S.C. § 387f(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010).
Under 21 C.F.R. § 1140.14(a), no retailer may sell cigarettes to any person younger than
18 years of age.
Under 21 C.F.R. § 1140.14(b)(1), retailers must verify, by means of photographic
identification containing a purchaser’s date of birth, that no cigarette purchasers are
younger than 18 years of age.

A $500 civil money penalty is permissible under 21 C.F.R. § 17.2.
Order

For these reasons, I enter default judgment in the amount of $500 against Respondent 132
Third, LLC / Gitaben Patel d/b/a Third Ave Grocery / 132 Third Avenue. Pursuant to

21 C.F.R. § 17.11(b), this order becomes final and binding upon both parties after 30
days of the date of its issuance.

/s/
Catherine Ravinski
Administrative Law Judge

